Case 3:14-cr-00175-WHA Document 962-41 Filed 01/10/19 Page 1 of 2




          EXHIBIT OO
                                            Case 3:14-cr-00175-WHA Document 962-41 Filed 01/10/19 Page 2 of 2
                                                                     l'l:      :,.,.,,~,• ,01,!.II'   o    id 1111
                                                                     ,n,,.,, ~•• lo" t~u          th• ~o     ,   "   lr ot r,c.
          PACl;:-Jc GAS                s.   ~u:cn .i!: C C.:JMPANY
                                SILV ERA.CC n:v1s:rn~
                                                                     ~~~    [,~~•, 0ic~:?~~~~~,;p;_~e ••::.~;, •:t:~~~~II:~~.
                                 NAQA,NAPA       •
                                                C Lt-. TY




                                                                                                                                                   72-000
                                                                                                                                               i
                                                                                                                                                            25
           27                                                                               26
                                                                                                                                               \




                                                                                      X BM 2045




                                                                                                                                            / - ~--
          ✓                                                                                  35

                                                                                                                 ___,,/✓- '---- ~- ✓
                                                                                                                                       (/               36




                                                                                                      /                                                               / (,
                                                                                                                          72-000




                    "',1:$1'1-

                         r .•~ ...

              -
                  ,. ~.z~~,~~~-D
                        .,-=,~·-~r
          §
           1}t - . #,"',~
                  ,,./       -.,:1,.'\<v1,,4
              .                  ~


                  3




     ,J
     .D




CONFIDENTIAL                                                                                                                                                     PGE-CPUC_00008030
